           Case 3:15-cv-01857-SI      Document 379      Filed 08/21/20    Page 1 of 4




 Joshua M. Sasaki, P.C., OSB No. 964182
 josh.sasaki@millernash.com
 Nicholas H. Pyle, OSB No. 165175
 Nicholas.pyle@millernash.com
 MILLER NASH GRAHAM & DUNN LLP
 3400 U.S. Bancorp Tower
 111 S.W. Fifth Avenue
 Portland, Oregon 97204
 Telephone: 503.224.5858
 Facsimile: 503.224.0155

 John M. O’Neal (admitted pro hac vice)
 john.oneal@quarles.com
 Zachary S. Foster (admitted pro hac vice)
 zachary.foster@quarles.com
 QUARLES & BRADY LLP
 2 N. Central Ave.
 One Renaissance Square
 Phoenix, AZ 85004
 Telephone: 602.229.5200
 Facsimile: 602.229.5690

 Attorneys for Defendant ViSalus, Inc.


                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF OREGON
                                     PORTLAND DIVISION

                                                                       CV No. 3:15-cv-01857-SI
 LORI WAKEFIELD, individually and on
 behalf of all others similarly situated,          MOTION TO WITHDRAW AS COUNSEL
                   Plaintiff,
          vs.

 VISALUS, INC., a Nevada corporation,

                        Defendant.



         Pursuant to LR 83-11, Quarles & Brady, LLP and its attorneys John M. O'Neal and Zachary

Foster move the Court for an order allowing them to withdraw as counsel for Defendant Visalus,

Inc. Visalus has consented to the requested withdrawal. Quarles & Brady, LLP has also consulted

with local counsel Miller Nash Graham & Dunn LLP and confirmed that firm does not object to



QB\146121.00022\64490359.1
           Case 3:15-cv-01857-SI      Document 379         Filed 08/21/20   Page 2 of 4




the requested withdrawal. Manatt, Phelps & Phillips, LLP will continue to represent Visalus, Inc.

in this case.

         A proposed form of order is submitted herewith.


 DATED this 21st day of August, 2020.


                                               QUARLES & BRADY LLP


                                               By /s/ John Maston O'Neal

                                               Zachary S. Foster (pro hac vice)
                                               zachary.foster@quarles.com
                                               Telephone: 813.387.0300
                                               Facsimile: 813.387.1800
                                               For Ms. Anchors:
                                               Telephone: 602.229.5200
                                               Facsimile: 602.229.5690


                                               MILLER NASH GRAHAM & DUNN LLP
                                               Joshua M. Sasaki, P.C., OSB No. 964182
                                               josh.sasaki@millernash.com
                                               Nicholas H. Pyle, OSB No. 165175
                                               nicholas.pyle@millernash.com
                                               Telephone: 503.224.5858
                                               Facsimile: 503.224.0155

                                               Attorneys for Defendant ViSalus, Inc.




                                Motion to Withdraw As Counsel
                                              2
QB\146121.00022\64490359.1
           Case 3:15-cv-01857-SI         Document 379        Filed 08/21/20    Page 3 of 4




                  I hereby certify that I served on Plaintiff the foregoing document:

 Scott F. Kocher                                       Rafey S. Balabanian (pro hac vice)
 Stephen J. Voorhees                                   Eve-Lynn Rapp (pro hac vice)
 FORUM LAW GROUP LLC                                   EDELSON PC
 811 S.W. Naito Parkway, Suite 420                     123 Townsend Street, Suite 100
 Portland, Oregon 97204                                San Francisco, CA 94107
 Telephone: 503.445.2102                               Telephone: 415.212.9300
 Fax: 503.445.2120                                     Fax: 415.373.9435
 E-mail: scott@forumlawgroup.com                       E-mail: rbalabanian@edelson.com
          stephen@forumlawgroup.com                           erapp@edelson.com
 Attorneys for Plaintiff                               Attorneys for Plaintiff

 Simon Franzini (pro hac vice)                         Benjamin H. Richman (pro hac vice)
 Gregory S. Dovel (pro hac vice)                       EDELSON PC
 Jonas Jacobson (pro hac vice)                         350 N. LaSalle Street, 14th Floor
 Dovel & Luner LLP                                     Chicago, IL 60654
 201 Santa Monica Blvd., Ste. 600                      Telephone: 312.589.6370
 Santa Monica, CA 90401                                Fax: 21.589.6378
 Telephone: 310 656-7066                               E-mail: brichman@edelson.com
 Fax: 310.656.7069                                     Attorneys for Plaintiff
 E-mail: simon@dovel.com
         greg@dovel.com
         jonas@dovel.com
 Attorneys for Plaintiff

 Stefan Coleman
 Law Offices of Stefan Coleman, LLC
 1309 Jericho Tpke, 2nd Floor
 New Hyde Park, NY 11040
 Tel: 877.333.9427
 Fax: 888.498.8946
 E-mail: law@stefancoleman.com
 Attorneys for Plaintiff


by the following indicated method or methods on the date set forth below:

                 CM/ECF system transmission.

                 E-mail. As required by Local Rule 5.2, any interrogatories, requests for
                  production, or requests for admission were e-mailed in Word or WordPerfect
                  format, not in PDF, unless otherwise agreed to by the parties.

                 Facsimile communication device.


                                                   3
QB\146121.00022\64490359.1
           Case 3:15-cv-01857-SI       Document 379      Filed 08/21/20    Page 4 of 4




                 First-class mail, postage prepaid.

                 Hand-delivery.

                 Overnight courier, delivery prepaid.

                 DATED this 21st day of August, 2020.



                                              /s/John Maston O'Neal
                                              Attorneys for Defendant ViSalus, Inc.




                                                 4
QB\146121.00022\64490359.1
